Clark, J.:
1. The testimony of the plaintiff touching his conversation with McCullen was competent as corroborative of his testimony on the trial. State v. Whitfield, 92 N. C., 831. There is no exception that the Court failed to instruct the jury that they should consider it only in that view, and it will be presumed that proper instructions were given. State v. Powell, 106 N. C., 635.
2. The second exception was abandoned, and as to the third exception, the testimony of Stevens was clearly competent, as tending to prove malice. 13 Am. & Eng. Enc., 431, §4.
3. The question put to defendant on cross-examination, whether he had not compromised an action for slander for $175, without requiring the defendant to retract the charge of perjury, was an impeaching question. It was competent, as tending to impeach him as a witness to show he had put *212a low estimate on his own character. The witness was properly allowed to explain the matter. It is, however' not every question tending to disparage or disgrace a witness which is competent. The question must be, as in this instance, limited to particular acts, and even then, when it is apparent to the Court that it is put merely for the purpose of annoying or harassing the witness, the trial Judge may in his discretion refuse to compel him to answer. State v. Gay, 94 N. C., 814.
4. The comment of counsel was not objected to at the time and the objection is lost. State v. Suggs, 89 N. C , 527; State v. Lewis, 93 N. C., 581; State v. Powell, 106 N. C., 635; Hudson v. Jordan 108 N. C., 10.
5. In Ramsey v. Cheek, 109 N. C., 270, the law of slander and libel is thus summarized : (1) When the words are actionable per se, unless the matter is privileged, the law presumes malice, and the burden is on the defendant to show that the charge is true. (2) If it is a case of absolute privilege, no action can be maintained, even though it could be shown that the charge was both false and malicious. (3) In a case of qualified privilege, the burden is on the plaintiff to prove both the falsity of the charge and that it was made with express malice. Or to put it more succinctly, if the words are actionable per se in “ unprivileged ” slander and libel, falsity and malice are prima facie presumed. If “absolutely privileged,” falsity and malice are irrebuttably negatived, and if it is a case of “qualified privilege,” falsity and malice must be proven.
In Ramsey v. Cheek, supra, which, like the present, vras a case of qualified privilege [13 Am. and Eng. Enc., 420 (11) ], it was further held that in such cases, while the plaintiff must prove both the falsity of the charge and malice, and though the falsity of the charge taken alone was not sufficient to establish malice without showing further that the defendants knew it to be false, or would have known if they had used the oppor*213tunities open to them, yet “ the plaintiff is not bound to prove malice by extrinsic evidence. He may rely on the words of the libel itself, and on the circumstances attending its publication, as affording evidence of malice. Odgers’ Slander and L., sections 277 — 288; 13 Am. and Eng. Enc., 431.” The instruction now excepted to, that “the language of the circular which imputes to plaintiff a crime, and alleges that one of the defendants had been damaged by him, may be considered by the jury in finding whether the defendants were actuated by malice in making the publication, is therefore unobjectionable. Bradsher v. Cheek, 109 N. C., 278. There was other evidence of malice, among others that of Stevens, which is not set out in the third exception. The language of the circular might, -therefore, be properly considered in connection with the other evidence in passing upon the question of malice. Newell on Defamation, 770.
It should be noted that in cases of qualified privilege, though proof of falsity does not per se raise a presumption of malice, yet proof of malice lakes away the protection of privilege, and shifts the burden of proving the troth of the charge upon the defendant. Ramsey v. Cheek, supra, and cases cited on page 275 of 109 N. C. Reports. No Error.